DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 61759783, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application makes no mention whatsoever, explicitly or implicitly, of a filament disposed at the end of the everting balloon such that the prior filed application lacks adequate written description to convey possession of such an embodiment at the time of its filing.  By way of contrast, Examiner notes prior-filed application 61873753 does appear to provide adequate written description support for all independent claims of this application. Accordingly, for purposes of prior art, all claims in this application are examined with an earliest effective filing date of 9/4/13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, and 14-15 of U.S. Patent No. 10646209. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially anticipate this application’s claims as detailed below.

Application No. 16834507
Patent No. 10646209
1. A catheter comprising: 
a tube having a distal end;
a balloon having a distal end secured to the distal end of the tube at a proximal end of the balloon, the balloon having a length, said balloon being adapted to evert from an inverted position to a longitudinally extended everted position in a Fallopian tube, wherein at least a majority of the length of the balloon is inelastic, such that in response to moving between the first inverted position and the second everted position, over-expansion of the Fallopian tube by the balloon is preventable;
and an extending portion comprising a filament disposed at the distal end of said balloon moveable between the inverted position and the longitudinally extended everted position with eversion of said balloon;
wherein each of said balloon and said filament has an outer surface configured to collect and retain cells from a wall of the Fallopian tube.

1. A catheter comprising:
a tube having a distal end;
a balloon having a distal end secured to the distal end of the tube at a proximal end of the balloon, the balloon having a length, a majority of the length of the balloon being inelastic, said balloon being adapted to evert from an inverted position to a longitudinally extended everted position in a Fallopian tube so as prevent over-expansion of the Fallopian tube during eversion;
and an extending portion comprising a filament disposed at the distal end of said balloon moveable between the inverted position and the longitudinally extended everted position with eversion of said balloon;
wherein each of said balloon and said filament has an outer surface configured to remove and retain cells from a wall of the Fallopian tube;
wherein the filament is configured to curl, spread, fan, ball-up, or expand-out, or combinations thereof, in response to the balloon moving between the inverted position and the everted position. 

11. A device for Fallopian tube diagnostics, comprising: 
a tube having a distal end and positionable relative to the Fallopian tube;
and a balloon having a distal end and coupled to the distal end of the tube at a proximal end of the balloon, wherein the balloon is configured such that when the distal end of the tube is positioned at a proximal os of the fallopian tube, the balloon is movable between a first inverted position and a second everted position such that the balloon extends into the Fallopian tube in the second everted position;
and a filament disposed at the distal end of the balloon, wherein the filament has a first configuration relative to the balloon in the first inverted position of the balloon, and a second configuration relative to the balloon in the second everted position of the balloon such that the filament is positioned in the Fallopian tube, said filament having an outer surface configured to collect and retain cells from a wall of the Fallopian tube.

12. A device for Fallopian tube diagnostics, comprising:
a tube having a distal end and positionable relative to the Fallopian tube;
and a balloon having a distal end and coupled to the distal end of the tube at a proximal end of the balloon, the balloon being movable between a first inverted position and a second everted position such that the balloon is extendable in the Fallopian tube in the second everted position;
and a filament disposed at the distal end of the balloon, wherein the filament has a first configuration relative to the balloon in the first inverted position of the balloon, and a second configuration relative to the balloon in the second everted position of the balloon;
wherein the filament is configured to curl, spread, fan, ball-up, or expand-out, or combinations thereof, in response to the balloon moving between the first inverted position and the second everted position;
wherein the balloon is inelastic, such that in response to moving between the first inverted position and the second everted position, over-expansion of the Fallopian tube by the balloon is preventable. 

17. A device for Fallopian tube diagnostics, comprising: 
a tube having a distal end and positionable relative to a proximal os of the Fallopian tube;
and an inelastic balloon having a distal end and coupled to the distal end of the tube at a proximal end of the balloon, the balloon being movable between a first inverted position and a second everted position such that the balloon is extendable in the Fallopian tube in the second everted position;
and a filament disposed at the distal end of the balloon, wherein the filament is configured to extend into the Fallopian tube for cell collection when the balloon is extended in the Fallopian tube in the second everted position.

15. A device for Fallopian tube diagnostics, comprising:
a tube having a distal end and positionable relative to the Fallopian tube;
and an inelastic balloon having a distal end and coupled to the distal end of the tube at a proximal end of the balloon, the balloon being movable between a first inverted position and a second everted position such that the balloon is extendable in the Fallopian tube in the second everted position;
and a filament disposed at the distal end of the balloon, wherein the filament is configured to extend into the Fallopian tube for cell collection;
wherein the filament is configured to curl, spread, fan, ball-up, or expand-out, or combinations thereof, in response to the balloon moving between the first inverted position and the second everted position. 

Claims 2-10, 12-14, 16, and 18-19
Claims 2-6 and 9-11
Claims 15 and 20
Claim 14


Claims 1, 11, and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11179143. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially anticipate this application’s claims as detailed below.

Application No. 16834507
Patent No. 11179143
1. A catheter comprising: 
a tube having a distal end;
a balloon having a distal end secured to the distal end of the tube at a proximal end of the balloon, the balloon having a length, said balloon being adapted to evert from an inverted position to a longitudinally extended everted position in a Fallopian tube, wherein at least a majority of the length of the balloon is inelastic, such that in response to moving between the first inverted position and the second everted position, over-expansion of the Fallopian tube by the balloon is preventable;
and an extending portion comprising a filament disposed at the distal end of said balloon moveable between the inverted position and the longitudinally extended everted position with eversion of said balloon;
wherein each of said balloon and said filament has an outer surface configured to collect and retain cells from a wall of the Fallopian tube.

1. A device for Fallopian tube diagnostics, comprising:
a tube having a distal end;
a balloon having a first end coupled to the distal end of the tube, the balloon being disposed in the tube in a first, inverted position, movable to a second, everted position, and extendable a distance distal of the tube;
and a single extending portion having a proximal end directly coupled to and immediately adjacent a second end of the balloon at a single area of contact, wherein the extending portion comprises any of a filament, suture, or string, or combinations thereof;
where the balloon only couples to the single extending portion at the second end of the balloon and lateral surfaces of the balloon do not couple to additional extending portions;
and wherein the extending portion is disposed within the balloon in the first inverted position, and is extendable from the second end of the balloon in the second everted position. 

11. A device for Fallopian tube diagnostics, comprising: 
a tube having a distal end and positionable relative to the Fallopian tube;
and a balloon having a distal end and coupled to the distal end of the tube at a proximal end of the balloon, wherein the balloon is configured such that when the distal end of the tube is positioned at a proximal os of the fallopian tube, the balloon is movable between a first inverted position and a second everted position such that the balloon extends into the Fallopian tube in the second everted position;
and a filament disposed at the distal end of the balloon, wherein the filament has a first configuration relative to the balloon in the first inverted position of the balloon, and a second configuration relative to the balloon in the second everted position of the balloon such that the filament is positioned in the Fallopian tube, said filament having an outer surface configured to collect and retain cells from a wall of the Fallopian tube.

7. A system for collecting a tissue sample in a body lumen, comprising:
a tube having a distal end, a balloon having a first end coupled to the distal end of the tube and a second end, and a single extending portion attached to the second end of the balloon, the balloon and the extending portion being positionable in a first, inverted state;
wherein a proximal end of the extending portion is directly coupled to and immediately adjacent the second end of the balloon at a single area of contact, wherein the balloon and the extending portion are configured to advance to a second, everted state, such that the balloon and the extending portion extend out of the distal end of the tube;
and wherein the extending portion comprises any of a filament, suture, or string, or combinations thereof;
where the balloon only couples to the single extending portion at the second end of the balloon and lateral surfaces of the balloon do not couple to additional extending portions;
and wherein the extending portion is disposed within the balloon in the first inverted position, and is extendable from the balloon in the second everted position into the body lumen. 

17. A device for Fallopian tube diagnostics, comprising: 
a tube having a distal end and positionable relative to a proximal os of the Fallopian tube;
and an inelastic balloon having a distal end and coupled to the distal end of the tube at a proximal end of the balloon, the balloon being movable between a first inverted position and a second everted position such that the balloon is extendable in the Fallopian tube in the second everted position;
and a filament disposed at the distal end of the balloon, wherein the filament is configured to extend into the Fallopian tube for cell collection when the balloon is extended in the Fallopian tube in the second everted position.

1. A device for Fallopian tube diagnostics, comprising:
a tube having a distal end;
a balloon having a first end coupled to the distal end of the tube, the balloon being disposed in the tube in a first, inverted position, movable to a second, everted position, and extendable a distance distal of the tube;
and a single extending portion having a proximal end directly coupled to and immediately adjacent a second end of the balloon at a single area of contact, wherein the extending portion comprises any of a filament, suture, or string, or combinations thereof;
where the balloon only couples to the single extending portion at the second end of the balloon and lateral surfaces of the balloon do not couple to additional extending portions;
and wherein the extending portion is disposed within the balloon in the first inverted position, and is extendable from the second end of the balloon in the second everted position. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer (US 5389089 A) in view of Linnemeier (US 20120315662 A1) and Lonky (US 20130267870 A1).

For claim 11, Bauer teaches A device [11] for Fallopian tube diagnostics, comprising:
a tube [13] having a distal end [17] and positionable relative to a Fallopian tube [23]; and
a balloon [45] having a distal end [end directly connected to 43 per Fig. 4] and coupled to the distal end of the tube at a proximal end of the balloon [45 attached to 13 via 47 per Figs. 4-5], wherein the balloon is configured such that when the distal end of the tube is positioned at a proximal os of the fallopian tube [positioning shown in Figs. 4-5], the balloon is movable between a first inverted position and a second everted position such that the balloon extends into the Fallopian tube in the second everted position; [Fig. 4 then Fig. 5]. 

Bauer fails to teach a filament disposed at the distal end of the balloon. However, Bauer teaches a device for general medical use and examination in the Fallopian tube per col. 1 – esp. ll. 5-9. 
Linnemeier teaches the importance of obtaining cells in the Fallopian tubes for disease monitoring and diagnosis per ¶¶1-19.  
Lonky teaches a fallopian [¶68] biopsy balloon [250 of Figs. 2A-D] comprising a filament [110] disposed on the end of the balloon [Figs. 2A-D], the filament having a first configuration relative to the balloon in a first deflated position [Figs. 2A and 2D] and a second configuration relative to the balloon in the inflated position of the balloon [Figs. 2B-C] such that the filament is positioned in the Fallopian tube [canal 105 being optionally a fallopian tube per ¶68], said filament having an outer surface configured to collect and retain cells from a wall of the Fallopian tube. [per ¶95]. 
It would have been obvious to one of ordinary skill at the time the invention was made to modify the balloon of Bauer to dispose a filament upon its distal end as taught by Lonky in order to help acquire cells to monitor Fallopian health for medical applications. As motivated by Bauer col. 1 (especially ll. 5-9), Lonky ¶¶6-8, and Linnemeier ¶¶1-19. 

For claim 12, Bauer teaches The device according to claim 11, further comprising a pressurized fluid source in selective communication with said balloon. [col. 4 ll. 59-63]. 

For claim 13, Lonky teaches (in the motivated combination of claim 11) said outer surface of the filament is smooth. [individual filaments of material 110 constitute smooth filaments under BRI (i.e., each filament is not itself subdivided into more filaments)]. As motivated in claim 11. 

For claim 14, Lonky teaches (in the motivated combination of claim 11) said outer surface of the filament is bristled. [crook / hook shape of individual filaments in material 110 constitutes a filament which is ‘bristled’ under BRI]. As motivated in claim 11. 

For claim 15, Lonky teaches (in the motivated combination of claim 11) the filament is plurality of filaments. [shown as a plurality of bristles in Figs. 2A-D]. As motivated in claim 11. 
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.

Applicant argues
As noted in paragraphs [0015]-[0017] of Lonky: FIG. 2A is a cross section perspective of a balloon device for insertion into a body cavity; FIG. 2B is a cross section perspective of the device of FIG. 2A with the balloon partially inflated and the abrasive material attached to the balloon being raised out of the device; and FIG. 2C is a cross section perspective of the device of FIG. 2B after inflation of the balloon places the abrasive material attached to the balloon in contact with epithelial tissue on the surface of the body cavity and showing that rotation (clockwise) of the device. 
As seen from these figures, the abrasive material [110] is disposed on a side of the device rather than at an end of the device. 
Moreover, as stated in paragraph [0095], the device is rotated to cause the abrasive material [110] to abrade the epithelial tissue at the surface of the body cavity attaching cellular tissue from the chosen site onto the abrasive material. In order to function in this matter, the abrasive material [110] must be disposed along a side of the device (catheter [125]) such that the abrasive material contacts the surrounding lumen wall upon balloon expansion. If the abrasive material were disposed at the end of the device [125], this effect would not be achieved. 
Furthermore, in order to rotate the abrasive material, sufficient torque must be applied. However, there is no indication that the balloon (i.e., flexible everting element [45]) of Bauer would be capable of transmitting the needed torque to rotate the abrasive material [110] of Lonky. Accordingly, there would be no motivation to deploy the abrasive material [110] Lonky on the balloon [45] of Bauer. Nor would there be a reasonable expectation of success. 
For at least these reasons, reconsideration and withdrawal of the rejection of claims 11-15 under pre-AIA  35 U.S.C. 103(a) are respectfully requested.

	Examiner respectfully disagrees.  Applicant’s argument as to nonobviousness is centered on the contention that the abrasive material 110 of Lonky is disposed on the side of the device of Lonky rather than at an end of the device and thus the combination does not make obvious the claimed invention.  Examiner respectfully submits that such an argument is a mischaracterization of the relied upon teaching of Lonky in the § 103 rejection. Namely, the rejection states 
	“Lonky teaches a fallopian [¶68] biopsy balloon [250 of Figs. 2A-D] comprising a filament [110] disposed on the end of the balloon [Figs. 2A-D]”

	(emphasis)

	Accordingly, the § 103 rejection does not rely upon Lonky to teach a filament on the end of the device but rather a filament upon the end of the balloon.  This difference is not negligible.  The feature of an evertible balloon having an end that extends distally/longitudinally (as opposed to only laterally) into the fallopian tube is addressed by the Bauer reference and not the Lonky reference. 
	Applicant’s argument that then flows from this mischaracterization of the § 103 rejection that there is no indication that the balloon of Bauer could withstand the torque required for sampling does not appear to directly address the proposed combination and requires, Examiner respectfully submits, excess speculation as to the supposed inadequacies of the Bauer reference.  Besides mischaracterizing the stated combination of teachings, such an argument further does not afford a reasonable level of inference and creativity granted to one of skill when combining teachings where the courts have held 
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  Id. at 418, 82 USPQ2d at 1396. 

Further, inasmuch as Applicant’s argument that there ‘would be no motivation’ to combine the teachings asserts that no motivation has been cited by Examiner to address the combination of references in the § 103 in question, Examiner notes that the § 103 rejection concludes with (in emphasis)
“It would have been obvious to one of ordinary skill at the time the invention was filed to modify the balloon of Bauer to dispose a filament upon its distal end as taught by Lonky in order to help acquire cells to monitor Fallopian health for medical applications. As motivated by Bauer col. 1 (especially ll. 5-9), Lonky ¶¶6-8, and Linnemeier ¶¶1-19.”


	As an aside, although not primarily relied upon, Examiner notes that Lonky teaches numerous embodiments with abrasive filaments located on the distalmost end of not only a balloon, but the overall device as well as in Figs. 3, 6, 9, and 11. 


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791